Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. N. Sukenaga (REG. No. 39446) on May 10, 2021.

The application has been amended as follows: 
In the Specification
Delete paragraph [0052]
 “Also, in the present embodiment, the first waveguide section 140 is made of an aluminum metal thin film. In general, the thin film in the present embodiment is formed with a thickness in the range from 3 µm to 35 µm including these values. 
The first waveguide section 140 is formed by techniques such as etching or pattern printing.” 

Replace paragraph [0052] on page 20 as follows:
-- Also, in the present embodiment, the first waveguide section is made of an aluminum metal thin film. In general, the thin film in the present embodiment is formed with a thickness in the range from 3 µm to 35 µm including these values. 
The first waveguide section is formed by techniques such as etching or pattern printing. --

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches an RF tag antenna comprising an inductor pattern section having a C-shaped and configured in a form of a flat plate, and the particular structure of antenna having a notch section and a ground section in respective to the inductor pattern as set forth in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEUNG H LEE/Primary Examiner, Art Unit 2887